IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

“Lilomas Echo Weensah/ ;

 

 

 

 

 

 

 

 

 

(full name) (Register No). )
)
)
} Case No
Plaintififs). )
)
v. )
)
Ba) CEENE Los aval “Josh Ce ) Defendants are sued in their (check one):
(Full name) ot Cen LOR - ) Individual Capacity
) Official Capacity
) Both
Defendant(s),

COMPLAINT UNDER THE CIVIL RIGHTS ACT OF 42 U.S.C. § 1983

L Place of present confinement of plaintiff(s): CS CEE pe Coun , V
Nosh gC Galke eo ’

 

 

 

mcarcerated
—-1 , f
A. Plaintiff \\y Ones Ecce Vlaenesky Register No.
Address,

 

 

a N
looo AY. oon? / =X wid © clo Ww Ly 12 SFOS
* Me
al (— f* ‘ ee 17 i .
B. Defendant TY CEE air Lounkyy Sushice  (yayh ora

 

Is employed as

 

 

For additional plaintiffs or defendants, provide above information in same format ona
separate page.

Case 6:20-cv-03299-BCW Document1 Filed 09/23/20 Page 1of5
5

<

as

Do your claims involve medical] treatment? Yes X No

 

Do you request a jury trial? Yes No X
Do you request money damages? Yes X No
State the amount claimed? SRN BM (actual/punitive)

Are the wrongs alleged in your complaint continuing to occur? Yes X No

Grievance procedures:

A. Does your institution have an administrative or grievance procedure?
Yes No

 

B. Have the claims in this case been presented through an administrative or grievance
procedure within the institution? Yes No

 

C. Ifa grievance was filed, state the date your claims were presented, how they were
presented, and the result of that procedure. (Attach a copy of the final result.)

 

 

 

 

D. Ifyou have not filed a grievance, state the reasons. oo ) 0 , tf NN
. | ~~ Covid 1% - epee aI
=S puBlic WQhas Gal A V and us aor
oc Bane) 8h Viger yy TOES RCo c&ih
K

Previous civil actions:

A. Have you begun other cases in state or federal courts dealing with the same facts involved
in this case? Yes No

B. Have you begun other cases in state or federal courts relating to the conditions of or
treatment while incarcerated? Yes No

C. If your answer is “Yes,” to either of the above questions, provide the following
information for each case,

(1) Style:
(2) Date filed:

 

(Plaintiff) (Defendant)

 

Case 6:20-cv-03299-BCW Document1 Filed 09/23/20 Page 2 of 5
(3) Court where filed:

 

 

(4) Case Number and citation:

 

(5) Basic claim made:

 

(6) Date of disposition:

 

(7) Disposition:

 

(Pending) (on appeal) (resolved)
(8) Ifresolved, state whether for:

 

(Plaintiff or Defendant)
For additional cases, provide the above information in the same format on a separate page.
Statement of claim:

State here as briefly as possible the facts of your claim. Describe how each named defendant
is involved. Include the names of other persons involved, dates and places. Describe
specifically the injuries incurred. Do not give legal arguments or cite cases or statutes. You
may do that in Item “B” below. If you allege related claims, number and set forth each claim
in a separate paragraph. Use as much Space as you need fo state the facts. Attach extra
sheets, if necessary. Unrelated separate claims should be raised in a separate civil action.

 

 

 

 

a. \ Tv
EES al SV Ag Tyre —
4 4 a ak : a i
ie WA initio oe R Loud
fo,
ANE cS,

 

 

 

 

 

 

 

 

State briefly your legal theory or cite appropriate authority:

 

 

 

i. . i, — : 4
JOON AGE SA SAS om TUS
o “4 \ \ ¢ en : -
Mas Sev Amn ts j “kit (ike Ve
“CL WS Se an

 

 

 

 

 

Case 6:20-cv-03299-BCW Document 1 Filed 09/23/20 Page 3 of 5
— State briefly exactly what you want the court to do for you. Make no legal _ 7.

Sr v Sanne AS fog ewe C X0pee A Bad
oe Aor $C) wore - d Y

 

 

 

Counsel:

A. If someon other than a lawyer is assisting you in preparing this case, state the person’s

 

 

 

 

name. (>

(
B. Have you made any effort to contact a private lawyer to determine if he or she would
represent you in this civil action? Yes No

If your answer is “Yes,” state the names(s) and address(es) of each lawyer contacted.

 

 

 

 

 

C. Have you previously had a lawyer representing you in a civil action in this court?
Yes No

If your answer is “Yes,” state the name and address of the lawyer.

 

 

 

I declare under penalty of perjury that the foregoing is trae and correct.

Executed (signed) this |, L \. day of See, Ath | ath SOR. OU 2d
Wacnes Cakes “thodr Sh

Signature(s) of Plaintiff(s)

 

 

 

 

Case 6:20-cv-03299-BCW Document 1 Filed 09/23/20 Page 4of 5
samt ang Sante ofa tat tht Oat Ee
2 Py Sarr teh
SES tes

SION Byes Simm 2

LN: wd
- ar is a Ay YQ WISIN

a WBS WEOW 4 OC}

Joe arenned aA PY ast WW

a “Sng AML YP 99539
Y?2DOD PPP ASS SR

Py dOUL A ah ba

 

   

4.

qwod!

 

 

   

AIL
iM C3 VQ bt

Z08S9 3000 diZ WOU4 GITIVI 2 6) szitld be vaste \ ape 3”) IS

ozoz tz das z9zGee0000 Fe ecgay aureyl 1eUNU

e0$°000 $ ch 20 sae taba Gaalag hy TERIA POP]

— cme ecenee “BY S Z ne ate das tz a

ar Se) gf ead Wd Occ Z08S9 ‘OW PIeysuuds

Oe

soa” 859 ow CWTIADNIddS

ay[Adoog N 0001
WALINGO FOLLSOF ALNNOD ANAND

Case 6:20-cv-03299-BCW Document1 Filed 09/23/20 Page 5of5
